Citation Nr: 1757386	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran initially filed a claim for service connection for sleep apnea in October 2005.  In a September 2006 rating decision, the Veteran was denied service connection for this claimed condition.  The Veteran did not appeal that decision, or submit new and material evidence within the relevant appeal period.  Accordingly, this September 2006 rating decision became final.  

Subsequently, in June 2009, the Veteran filed a request to reopen his claim for entitlement to service connection for sleep apnea.  This matter has previously been before the Board in May 2015 and July 2016.  In the May 2015 decision, the Board determined that the question of whether obstructive sleep apnea is secondary to, or has been aggravated by, the Veteran's service-connected asthma is also for consideration and has not previously addressed.  The issue currently on appeal was characterized as a new claim.  The July 2016 decision characterized the issue on appeal as "[e]ntitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability," and remanded the matter for a hearing.  

Upon review of the record, the Board determines that the issue on appeal should be characterized as whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

Previously on appeal was a claim for entitlement to an increased rating for bronchial asthma, which was then evaluated as 30 percent disabling.  In a January 2016 rating decision, the Veteran was granted an increased rating for his bronchial asthma, which was considered a grant in full for this issue on appeal.  The Veteran subsequently withdrew his appeal for the issue of entitlement to an increased rating for bronchial asthma during a November 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right of compliance with the Board's remand directives, and imposes upon the Board a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its May 2015 remand, the Board requested that the Veteran be scheduled for a VA examination to obtain a medical opinion concerning the nexus between the Veteran's service-connected asthma, and obstructive sleep apnea.  The remand also instructed the RO to re-adjudicate the claim upon further development and indicated that "[i]f a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board."  

The Veteran was provided a VA examination in December 2015.  However, the record does not contain a subsequent supplemental statement of the case addressing the Veteran's claim of entitlement to service connection for obstructive sleep apnea in light of this additional evidence.  Therefore, pursuant to Stegall, this matter must be returned for compliance with the May 2015 remand directives.   



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of any additional medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.    

2.  Thereafter, re-adjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




